Title: From George Washington to Otis & Andrews, 14 September 1778
From: Washington, George
To: Otis & Andrews


          
            Gentn
            Head Quarters White plains 14th Sepr 1778
          
          I have been honored with a letter from the Board of War accompanied by the Copy of one
            from the Board to you of the 20th August.
          
          They desire me to give you such further directions as I may judge proper and essential
            to the good of the service, but their instructions are so full, that I have very little
            to amend or to add. In making up regimental Cloathing in future, I must desire that a
            difference may be made between the Serjeants suits and those for the privates, both as
            to fineness of Cloth and mode of finishing. Nothing contributes more to keep up that
            distinction which ought to subsist between the non-commissioned Officer and the soldier
            than a difference in point of dress. The Cloathing of the Drums and Fifes should also be
            characteristic of the Regt to which they belong, that is, the Ground of the Coat of the
            same Colour as the Regimental facing—The Board have with great propriety remarked upon
            the usual scantiness of the Cloaths and I beg that it may be particularly attended
            to.
          We are often unable to alter or even to mend the Cloaths of the soldiers for want of
            Thread; I could therefore wish that you would purchase a quantity of coloured threads
            and send them forward to the Deputy Cloathier General who attends the Army, to be
            distributed among the regimental Quarter Masters.
          The approaching season demands that no time should be lost in having the Cloathing made
            up and ready for the Troops. I must therefore urge your utmost exertions in that
            respect.
          I observe that the Board of War have instructed you to have all the Cloths fit for
            overhalls made up into that kind of Garment, and I must desire that you will in future,
            except you have orders to the contrary, endeavour to have a sufficiency of them, both
            for winter and summer wear instead of Breeches. The superior advantages of them in point
            of convenience, and warmth and coolness, at the different seasons is too obvious to need
            commenting upon.
          Taking it for granted that the charge of forwarding the Cloathing when made up,
            devolves upon Mr Fletcher, I have wrote to him upon the subject, and have desired Genl
            Heath and the Quarter Master General to give him every assistance in procuring fresh
            teams and taking advantage of those returning, which have carried supplies to the Fleet
            and Army at Boston.
          I would recommend it to you to pack all the Uniforms of different Colours in separate
            Parcels, marking upon the package the number and Colour of the Contents.
          General Knox will send an Officer with a return of the uniforms and other Cloathing
            still deficient for the Corps of Artillery. Be pleased to attend to it and make up the
            quantity called for by him. I am &c.
        